HERSEY, Judge.
This appeal arises from a final judgment in a negligence action for personal injury which awarded the plaintiff $50,000 plus costs and interest, after a reduction for comparative negligence. The defendant raises four points on appeal. The extent to which sovereign immunity is waived is controlled by Berek v. Metropolitan Dade County, 422 So.2d 838 (Fla.1982). In Berek the supreme court held “[t]he maximum amount of the state’s liability to any one claimant arising out of any one incident or occurrence, ... is $50,000, including damages, costs, and post-judgment interest.” Id. at 840. We find the other points asserted on appeal are without merit. We therefore reverse the award of interest and costs and affirm the judgment of $50,000.
REVERSED IN PART and AFFIRMED IN PART.
LETTS and WALDEN, JJ., concur.